Citation Nr: 1040429	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal 
disability, including gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to December 
1986.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision that, in 
pertinent part, denied service connection for gastroenteritis.  
The Veteran timely appealed.

In January 2009, the Veteran testified during a hearing before 
the undersigned at the RO.  Following the hearing, the Veteran 
submitted additional evidence and waived initial consideration of 
the evidence by the RO.  

In June 2009, the Board remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives. 


FINDING OF FACT

A chronic gastrointestinal disability, including gastroenteritis, 
was not present in service and is not otherwise related to active 
duty.


CONCLUSION OF LAW

Chronic gastrointestinal disability, including gastroenteritis 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through February 2004 and July 2009 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of elements 
of service connection and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the July 2009 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for a VA examination in 
connection with the claim on appeal, a report of which is of 
record and appears adequate.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Veterans Law Judge sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  It was suggested that any evidence 
tending to show that current gastrointestinal disability was 
related to active duty would be helpful in establishing the claim 
(and in fact the claim was remanded to obtain this information).  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have 
not identified any prejudice in the conduct of the Board hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects involving the Veteran's abdomen.
 
For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  

In this case, the Veteran contends that his gastroenteritis had 
its onset in service.  He testified that he first discovered his 
stomach illness during military boot camp.  The Veteran also 
described further episodes during service of gastroenteritis, and 
indicated that he continued to experience stomach problems.

Service treatment records reflect treatment for stomach cramps in 
April 1984.  On examination, the abdomen was soft, flat, with 
minimal tenderness, and with right lower quadrant rebound.  The 
impression was viral syndrome.  Follow-up treatment for gastritis 
later that same month revealed severe cramping to lower abdomen.  
The Veteran was again treated for stomach cramps in May 1984.  
The assessment was gastroenteritis.

The report of a January 1987 VA examination reveals no 
gastrointestinal complaints; the gastrointestinal system was 
reportedly normal.  

VA progress notes, dated in May 1989, reveal complaints of mild, 
mid-right-sided abdominal pain.

VA progress notes, dated in June 1990, reveal complaints of a 
dull, mild pain in the right lower quadrant that was present one 
year ago and lasted weeks.  The Veteran reported that the pain 
went away on its own, and started again last week.

VA treatment records, dated in March 1993, reflect that the 
Veteran had a history of abdominal pain.

Private treatment records show that the Veteran complained of 
having nausea and vomiting for approximately five days in April 
1998.  He had several episodes of vomiting and mild abdominal 
pain.  There was no diarrhea.  The Veteran had a low grade fever.  
Diagnoses were upper respiratory infection, cough, and nausea and 
vomiting.

VA progress notes, dated in December 1998, reveal complaints of 
chronic abdominal pains.  Examination of the abdomen at that time 
was negative.

The report of an October 1999 VA examination reveals neither 
complaints nor findings of abdominal pain or stomach illness.

In November 2002, the Veteran reported that the pain in his 
stomach had been there for a few months, and now was getting 
worse.  He reported that the pain became worse after eating, and 
that nothing relieved the pain.  He again sought treatment for 
stomach pains in December 2002.

VA progress notes show complaints of nausea and stomach cramps in 
September 2003, December 2004, February 2005, and in March 2006.

In January 2009, the Veteran testified that he did not have any 
problems with gastroenteritis before entering active service; and 
he first realized that he had a stomach problem during boot camp, 
just two weeks prior to graduation.  The Veteran became really 
sick to his stomach, and went to sick call.  The Veteran 
testified that he was given medication, and was put on bed rest 
for two weeks.  The Veteran also testified that he had a couple 
more episodes during service, and was told that it was a flare-up 
of gastroenteritis.  He testified that he sought treatment post-
service for this condition within one or two years after service.

The Veteran's wife testified that she had noticed the Veteran's 
episodes with gastroenteritis.  The Veteran then became sick, did 
not eat, and required bed rest.  She testified that this happened 
a lot.

Following the Board's June 2009 remand, the Veteran underwent a 
VA examination in August 2009 for purposes of determining the 
nature and etiology of the Veteran's gastroenteritis.  The 
Veteran reported his in-service episodes of gastroenteritis, and 
that he did get better.  He never required any surgical 
intervention in service.  The Veteran reported that he continued 
to have some problems with his stomach off and on, since around 
2002.  His problems have been diagnosed as reflux.  The Veteran 
described being nauseated all the time, and having some 
tenderness in the upper portion of his stomach.  The Veteran 
reported that, even in service, he was able to continue duty, but 
intermittently had problems with his stomach.  He took 
medications as prescribed.  The Veteran reported that he had 
visited many doctors for his stomach problems, but no major 
diagnosis was obtained until around 2002.  An upper 
gastrointestinal work-up indicated that the Veteran had 
esophagitis and gastritis.

The examiner reviewed the claims file and noted the Veteran's 
medical history.  The examiner also indicated that the Veteran 
declined hospitalization for closer observation in 2004.  The 
examiner noted that the Veteran continued to have abdominal pain 
intermittently; and that his primary gastrointestinal symptom was 
nausea, which he experienced daily and at night.  A 2009 computed 
tomography of the Veteran's abdomen and pelvis revealed no 
abnormalities; the stomach was unremarkable.  On examination, the 
Veteran did not have any appreciable abdominal distention, and 
there was no fluid wave.  There was no tenderness to deep 
palpation.  A barium enema was performed, revealing a mild 
redundancy of the large bowel; and diverticulosis of the colon.  
An upper gastrointestinal workup was performed, revealing gastric 
reflux, otherwise satisfactory.  Final diagnoses were as follows:  
gastric reflux, onset 2002; diverticulosis, 2009; 
esophagitis/gastritis by upper GI, 2002; and gastroenteritis 
resolved on active duty, episodes 1984 in April, May, and August.
   
Based on a review of the record and examination of the Veteran, 
the examiner opined that it is not at least as likely as not that 
any current gastrointestinal disability, including gastric reflux 
and diverticulosis, had its onset in service, or is otherwise 
related to active service.  In support of the opinion, the 
examiner commented that the Veteran's current diagnoses of 
gastric reflux and diverticulosis are documented to have recent 
onset.  His reflux does not correlate with any of the Veteran's 
in-service treatments.

The examiner noted that the Veteran was treated in service for 
gastroenteritis, which by definition is inflammation of the 
lining of the stomach and intestines; and usually caused by 
infection.  The examiner indicated that treatment was basically 
getting bed rest and drinking fluids.  The Veteran's symptoms 
subsequently resolved, and he did not develop a chronic state.  
The examiner found no documentation in the claims file that the 
Veteran had any chronic abdominal problems from 1984 until 2002.

The examiner also noted that, in 2002, the Veteran had documented 
esophagitis and gastritis; and that he continued to be treated 
for these conditions.  The examiner found no chronic abdominal 
condition related to the Veteran's active service.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA examiner reviewed the entire claims file and included a 
synopsis of the veteran's medical history.  It was also concluded 
that gastroenteritis in service was acute and resolved with 
treatment.  It was also concluded that chronic gastrointestinal 
had its onset in the years after service and was unrelated to 
inservice complaints.  The VA opinion is factually accurate, 
fully articulated, and contains sound reasoning; it is clearly 
more probative than the remaining evidence of record.  Therefore, 
the VA opinion is afforded significant probative value.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

To the extent the Veteran is claiming continuity of symptoms 
since service, this is not borne out by the record.  The 
gastrointestinal system was normal on VA examination in January 
1987 shortly following active duty.  He had sporadic 
gastrointestinal complaints in the years following service, but 
when seen in 2002 for what was diagnosed as reflux and 
diverticulosis, he reported that the pain in his stomach had been 
there for a few months and now was getting worse.  It appears 
that the recent onset of new symptoms preceded the findings in 
2002.  Moreover, while the Veteran is competent to describe any 
abdominal symptoms that occurred both in-service and post-
service, his claim that current gastrointestinal disability is 
related to inservice complaints is contrary to the clinical 
evidence differentiating gastrointestinal problems in service 
from the current disability exhibited.  In this regard, the 
medical opinion regarding the etiology of current 
gastrointestinal is more probative than the Veteran's assertions.  

A clear preponderance of the evidence is against a finding that 
the Veteran has gastroenteritis that either had its onset during 
service or is related to his active service.  Thus, service 
connection for gastroenteritis is not warranted.


ORDER

Service connection for a chronic gastrointestinal disability, 
including gastroenteritis is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


